Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 14-17, drawn to interrupt processing, classified in 710/260.
II. Claims 8-13 and 18-20, drawn to system configuring, classified in 710/104.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination 2 has separate utility such as system configuration.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
Inventions I and does not require the particulars of Invention II. They do not overlap in scope and are not obvious variants, as evidenced by their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Yeh Kurt Chang on September 29, 2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-7 and 14-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-13 and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinglesmith(US 2011/0131362)  and Ning(US 2013/0198432).
Regarding claims 1 and 14, Klinglesmith discloses a system and method for extending peripheral component interconnect express (PCIe) fabric comprising: a host root complex(Figure 4, 310) of a host PCIe fabric associated with a first set of bus numbers; and a root complex end point (RCEP)( (Figure 4, 320)) of an extended PCIe fabric associated with a second set of bus numbers separate from the first set of bus numbers, wherein the RCEP is an endpoint of the host PCIe fabric(Paragraph 39; Root complex 320 is an endpoint of root complex 310, and host root complex and RCEP has different sets of bus numbers).
Klinglesmith does not specifically disclose receiving a first message signaled interrupt (MSI) originating from an endpoint of the extended PCIe fabric; generate a second MSI based on the first MSI; and send the second MSI to the host root complex. However, Ning discloses a receiving a first message signaled interrupt (MSI) originating from an endpoint(Paragraph 90, first network device generates a first interrupt message); generate a second MSI based on the first MSI(Paragraph 91, Generates a second interrupt message in response to the first interrupt message); and send the second MSI to a host(Paragraph 93, forwards the second interrupt message). It would have been obvious to one of ordinary skill in the art to combine the teachings of Klinglesmith and Ning at the effective filing date to receive a first message signaled interrupt (MSI) originating from an endpoint of the extended PCIe 
Regarding claim 2, Klinglesmith and Ning disclose the system of claim 1, wherein a driver of the RCEP is configured to dispatch a driver of the endpoint of the extended PCIe fabric for handling the second MSI(Ning: Paragraph 29).
Regarding claim 3, Klinglesmith and Ning disclose the system of claim 1, wherein the RCEP is configured with a MSI address window for endpoints of the extended PCIe fabric(Ning: Paragraph 46).
Regarding claim 4, Klinglesmith and Ning disclose the system of claim 1, wherein the RCEP is further configured to connect one or more endpoints of the extended PCIe fabric by using the second set of bus numbers(Klinglesmith: Paragraph 39, Root complexes have a set of bus numbers).
Regarding claim 5, Klinglesmith and Ning disclose the system of claim 1, wherein the RCEP is further configured to collect a plurality of MSIs originating from endpoints of the extended PCIe fabric and deposit the plurality of MSIs into a queue(Ning: Paragraph 48).
Regarding claim 6, Klinglesmith and Ning disclose the system of claim 2, wherein the host root complex is configured to trigger the driver of the RCEP after receiving the second MSI(Ning: Paragraph 29).
Regarding claim 7, Klinglesmith and Ning disclose the system of claim 2, further comprising: a central processing unit (CPU), wherein driver of the RCEP runs on the CPU(Ning: Paragraph 29).
Regarding claim 15, Klinglesmith and Ning disclose the method of claim 14, wherein the RCEP is configured with an MSI address window for endpoints of the extended PCIe fabric(Ning: Paragraph 46).
Regarding claim 16, Klinglesmith and Ning disclose the method of claim 14, further comprising: triggering, by the host root complex after receiving the second MSI, a driver of the RCEP to dispatch a driver of the endpoint of the extended PCIe fabric for handling the second MSI(Ning: Paragraph 29).
Regarding claim 17, Klinglesmith and Ning disclose the method of claim 14, further comprising: connecting, by the RCEP, one or more endpoints of the extended PCIe fabric by using the second set of bus numbers(Klinglesmith: Paragraph 39, Root complexes have a set of bus numbers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malwankar discloses extending root complex capabilities.
Rabe, Yap, and Shah further discloses Handling and forwarding MSI interrupts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIMESH G PATEL/Primary Examiner, Art Unit 2185